Citation Nr: 1421470	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-11 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine, prior to July 6, 2012.

2.  Entitlement to a disability rating in excess of 20 percent for DDD of the lumbar spine, on and after July 6, 2012.

3.  Entitlement to service connection for radiculopathy of the bilateral lower extremities as neurologic manifestations of service-connected DDD of the lumbar spine.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to September 1980 and from October 2003 to January 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2013, the Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been asssociated witht the claims file.

At the August 2013 Board hearing, the Veteran reported headaches and pain in the arms that may be related to service-connected cervical spine disability.  As such, the issues of entitlement to service connection for headaches and for radiculopathy of the bilateral upper extremities, to include as secondary to the Veteran's service-connected degenerative disc disease of the cervical spine have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

As radiculopathy of the lower extremities are neurological manifestations of the Veteran's service-connected DDD of the lumbar spine, the claim of entitlement to service connection for radiculopathy of the bilateral lower extremities is part and parcel of the Veteran's claim for increased ratings for his lumbar spine disability and will be addressed as such.

The issues of entitlement to service connection for radiculopathy of the bilateral lower extremities associated with service-connected DDD of the lumbar spine and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the entire rating period on appeal the Veteran's DDD of the lumbar spine has been manifested by pain, stiffness and spasms, and limitation of motion, at worst, to 45 degrees of forward flexion, 22.5 degrees of extension, 15 degrees of right lateral flexion, 10 degrees of left lateral flexion, and 7.5 degrees of bilateral lateral rotation.  Ankylosis of the entire thoracolumbar spine has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, but no higher, for DDD of the lumbar spine, prior to June July 6, 2012, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).

2.  The criteria for a disability rating in excess of 20 percent for DDD of the lumbar spine, on and after July 6, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in March 2010 satisfied the duty to notify provisions with respect to increased ratings, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post service VA outpatient and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO provided the Veteran appropriate VA examinations in April 2010 and July 2012.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The examiners discussed the history of the Veteran's DDD of the lumbar spine, conducted clinical examinations of the Veteran, and elicited information from the Veteran concerning the functional aspects of his lumbar spine disability.  As these examinations included sufficient details as to the current severity of his disability, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative from the American Legion.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain the current state of the Veteran's low back disability, as well as his employability.  The hearing focused on the evidence necessary to substantiate the Veteran's claims for increased rating.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's DDD of the lumbar spine is currently rated under Diagnostic Code 5242.  Diagnostic Code 5242 directs that degenerative arthritis of the spine be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, at 38 C.F.R. § 4.71a, a 10 percent evaluation is assigned with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is warranted for limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  Id.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  Id. at Note (1).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

In a July 2009 private functional capacity evaluation report from Goldsboro Orthopaedic Associates, the Veteran reported working full time as a shipping supervisor at Butterball Turkey.  He stated that his job involved standing on a cement dock in a refrigerated area supervising his workers while they prepared loads of turkey products to be shipped.  He had been working primarily at a desk full time and stated that he had difficulty staying in the dock area because the cold temperature bothered his back.  The Veteran reported low back pain of 7 in severity on a scale of 0 to 10.  His trunk was flexed to 90 degrees or more and he remained in a seated position throughout the pain questionnaires.  He was independent with dressing and bathing but had difficulty cutting grass or trimming shrubs outside.  He reported maximum one hour of driving tolerance before he had to stop, get out and stretch.  On repetitive motion testing, the Veteran had sitting tolerance of 54 minutes.  Range of motion testing revealed that the Veteran's lumbar spine retained 50 percent of flexion, 75 percent of extension, 50 percent of bilateral lateral bending, and 25 percent of bilateral lateral rotation.  There was pain with all movements; however, the worst movement was noted with forward flexion.  The physical therapist noted that the Veteran demonstrated good tolerance for seated position as well as good utilization of his arms and fingers for fine manual dexterity tasks.  It was recommended that he perform job duties that would primarily be done with computer work or other desk work with opportunities for frequent positional changes.  It was also recommended that he should not exceed the weight lifting requirements for sedentary jobs, because he anticipated pain onset with increased weight lifting activities, which could increase his possible risk for injury.  

VA treatment reports dated from March 2010 to August 2013 show the Veteran's complaints of low back pain and spasms, with exacerbations.  No urinary or bowel symptoms were shown.

In a March 2010 VA primary care note, the Veteran reported a 10 year history of intermittent low back pain, which was now worse since a motor vehicle accident in July 2003.  On physical examination, there was no tenderness, deformity, or change in the range of motion of the lumbar spine.

The Veteran was provided a VA spine examination in April 2010.  The Veteran reported decreased motion, stiffness, spasms, and pain in the lumbar spine, with weekly moderate flare-ups of the spinal condition precipitated by sitting for a prolonged time or lifting heavy weights; alleviating factors were walking and application of heat.  The Veteran felt that he could not sit to do any work.  He reported 7 incapacitating episodes for the thoracolumbar region during the past 12 month period during which time he had to stay in bed for 2 to 3 days at a time.  He was able to walk 1 to 3 miles.  On physical examination, the Veteran's gait was normal.  There were no abnormal spinal curvatures or thoracolumbar spine ankylosis.  Objectively, there was no spasm, atrophy, guarding, pain with motion, tenderness, or weakness of the thoracic sacrospinalis.  Active range of motion of the thoracolumbar spine consisted of flexion to 75 degrees, extension to 30 degrees, left lateral flexion to 10 degrees, right lateral flexion to 30 degrees, left lateral rotation to 10 degrees and right lateral rotation to 30 degrees.  There was no objective evidence of pain on active range of motion and no additional limitation of motion following repetitive motion.  The examiner stated that although there was minimal reduction, the range of motion was normal.  The Veteran reported that he was currently not employed for 1 to 2 years.  He stated that he was not able to work due to back problem and was going to school to retrain himself.  The diagnosis was DDD of the lumbar spine.  The examiner found that the Veteran's lumbar spine disability had significant effects on usual occupation due to decreased manual dexterity, problems with lifting and carrying objects, and pain.  It was noted that he could not do physical work where he had to lift and sit for prolonged time.  The lumbar spine disability had no effects on usual daily activities.

A September 2010 VA cervical spine examination report stated that the Veteran had functional restriction primarily due to his lower back problem and his neck pain was not causing much restriction of sedentary or light activity where not much weight lifting was involved.  The examiner noted that the Veteran was going to school presently to be a phlebotomist and he did not have any problem to perform duties of a phlebotomist.

In February 2011, he stated that the pain was worse since starting a new job three months ago; he sat at a desk a lot.  On physical examination, there was no tenderness, no sensory or motor loss.  The assessment was chronic back pain.

In a March 2011 VA pain assessment note, the Veteran rated his back pain as 8 at best and 10 at worst, on a scale of 1 to 10.  He stated that his pain was constant and daily and was aggravated by sitting long periods of time, rain, and relieved by resting.  He used medications, narcotics and rest for pain management.

An April 2011 private treatment report from Goldsboro Orthopaedic Associates reflects that on physical examination, the Veteran had mild lumbar spasm but significant tightness.  When asked to lean over and touch his toes, the Veteran could not even reach his knees.  The impression was L5-S1 degenerative disk disease with some left lumbar radiculopathy.  

In a May 2011 VA physical medicine and rehab consultation report reflects that the Veteran described pressure in the lower back and pain radiating to the legs.  He had difficulty with walking.  He worked sitting 8 hours.  On range of motion testing, the Veteran had decreased spine flexibility.  

A September 2011 VA primary care note reflects that the Veteran was contracting with a temporary agent and working as a forklift driver.

X-ray of the lumbar spine in February 2012 revealed normal lumbar spine except for osteoarthritis of the lower lumbar spine and small osteophytes at L3 and L5 suggesting degenerative disc disease.  There was normal vertebral alignment and stature.  Disc spaces were well maintained.  There was facet arthropathy at L4 through S1; the pedicles were intact; no renal calcifications were identified.

An April 2012 magnetic resonance imaging (MRI) of the lumbar spine revealed spinal stenosis at L3 through L5, most severe at L3-L4 and L4-L5, with facet arthropathy and neural foraminal narrowing.  Spine surgery consultation was recommended.

The Veteran underwent another VA spine examination in July 2012.  The VA examiner indicated that the claims file was reviewed.  The Veteran reported daily flare-ups of low back pain lasting from 6 hours to a day, occasionally radiating down to the bilateral buttocks to the posterior thigh to the mid leg.  Aggravating factors included lifting, moving the wrong way, and bending; alleviating factor was rest.  The Veteran stated that there was additional loss of 75 percent of the motion with flare-ups; he avoided repetitive movements.  He also reported muscle spasms and stiffness.  He denied any bowel or bladder problems or erectile dysfunction due to the spine condition.  There were no incapacitating episodes over the past 12 months and no functional limitations on walking.  He could walk unaided.  As to the disability's effects on his occupations, the Veteran reported that he was told by his doctor that he was not able to work as a forklift driver due to pain and he quit that job.  Currently, he had been unemployed since August 2011.  As the activities of daily living, the disability had moderate effects on chores and driving, and severe effects on exercise and recreation; it prevented him from playing sports.

On physical examination, the Veteran's gait was normal.  There was no ankylosis.  There was also no muscle spasm, abnormal musculature, tenderness, abnormal gait or spine contour.  There was pain with motion and severe guarding of motion of the low back.  Range of motion of the thoracolumbar spine consisted of flexion to 65 degrees, extension to 30 degrees, bilateral lateral flexion to 25 degrees, and bilateral lateral rotation to 20 degrees.  It was noted that flexion was further limited to 60 degrees with repetition due to pain.  The diagnoses were lumbar strain, due to recent activity and lumbar spine DDD and degenerative arthritis, developmentally narrow lumbar canal, with spinal stenosis, L3 through L5, most severe at L3-L4 and L4-L5 with neural foraminal narrowing.

In July 2013, the Veteran complained of lower back rated as 8 on a scale of 1 to 10, which was progressively getting worse.  He denied any loss of bowel or bladder function.

The Veteran testified at the August 2013 Board hearing that he has not worked since 2009.  His back condition caused difficulty sitting for a long period of time.  In 2010, he had an office job in billing and coding which required sitting all day; had to get up and walk around about every hour in the day just to make it through the day.  Currently, in school to obtain a degree in medical office administration but could not pass physical examination because of his back condition when he applied for a job for a packing company.

After careful consideration of the evidence of record, the Board concludes that a disability rating of 20 percent is warranted for the Veteran's DDD of the lumbar spine for the entire rating period on appeal.  The Veteran's lumbar spine disability has been manifested by subjective complaints of pain, stiffness, spasms and limitation of motion, at worst, to 45 degrees of forward flexion, 22.5 degrees of extension, 15 degrees of right lateral flexion, 10 degrees of left lateral flexion, and 7.5 degrees of bilateral lateral rotation; the combined range of motion of the thoracolumbar spine, at the least, was 112.5 degrees.  In particular, the Board notes the results of the July 2009 private evaluation report from Goldsboro Orthopaedic Associates showing that the Veteran's lumbar spine retained only 50 percent of flexion, that is, 45 degrees out of the normal 90 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula, Plate V.  As forward flexion of the Veteran's thoracolumbar spine was not greater than 60 degrees and the combined range of motion of the thoracolumbar spine, at the least, was not greater than 170 degrees, the criteria for a 20 percent rating are met.  See 38 C.F.R. § 4.71a, General Rating Formula.

However, a disability rating greater than 20 percent is not warranted at any time during the rating period on appeal as there is no evidence of 30 degrees or less of forward flexion or ankylosis of the thoracolumbar spine.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citations omitted) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, surgical procedure").  Rather, the evidence clearly demonstrates that the Veteran continued to retain motion in his back with at least 45 degrees of forward flexion.  As there was clearly motion, the medical evidence of record simply does not show ankylosis of the entire thoracolumbar spine, required for the assignment of the next higher rating.  See 38 C.F.R. § 4.71a, General Rating Formula.

Additionally, the evidence does not show that the Veteran's DDD of the lumbar spine caused additional functional loss approximating the criteria for a rating higher than 20 percent.  See 38 C.F.R. §§ 4.40, 4.45; Deluca, 8 Vet. App. at 206.  
The Veteran has reported that his back condition caused difficulty sitting for long periods of time.  At the April 2010 VA examination, he stated that he could not sit to do any work.  Nevertheless, the record reflects that he had worked in a full time job requiring sitting for 8 hours with stretching every hour until August 2011; thereafter he attended school to retrain himself.  Further, the April 2010 VA examiner noted that there was no objective evidence of pain on active range of motion and no additional limitation of motion following repetitive motion.  The examiner also stated that although there was minimal reduction, the Veteran's lumbar spine range of motion was normal.  The July 2012 VA examination showed that flexion of the lumbar spine was further limited to 60 degrees with repetition due to pain.  However, this degree of limitation of motion does not more nearly approximate a finding of favorable ankylosis of the entire thoracolumbar spine.  The Board finds that the pain reported by the Veteran is not equivalent to limitation of motion.  In the absence of evidence showing that the Veteran experienced pain or other symptoms which caused additional functional loss approximating the criteria for a rating higher than 20 percent, increased rating on this basis is not warranted.  See DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. a 38-43.

Consideration has been given to an increased rating for the Veteran's service-connected lumbar spine disability under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1995).  However, the record does not reflect that the Veteran's lumbar spine disability is manifested by intervertebral disc syndrome that resulted in incapacitating episodes requiring bed rest prescribed by a physician and treatment prescribed by a physician.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5247.  While the Board considered the Veteran's report at the April 2010 VA examination that he had 7 incapacitating episodes for the thoracolumbar region in the previous 12 months during which he had to stay in bed for 2 to 3 days at a time, there is no indication that such bed rest was prescribed by a physician.  See id. at Note (1).  Also, the July 2012 VA examination report stated that there were no incapacitating episodes over the past 12 months due to the lumbar spine disability.  Therefore, a higher rating under Diagnostic Code 5247 is not warranted.

Finally, a separate rating may be assigned for any neurologic abnormalities associated with the lumbar spine disability.  38 C.F.R. § 4.71a, General Rating Formula, Note (1) (2013).  The record demonstrates that the Veteran's lumbar spine disability has not been manifested by any bowel or bladder impairment.  The issue of whether separate ratings are warranted in this case for radiculopathy of the bilateral lower extremities as neurologic manifestations of the Veteran's DDD of the lumbar spine will be addressed in the Remand section below.

Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, the Rating Schedule contemplates then the veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

With respect to the first prong of Thun, the schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected right hip and low back disabilities.  See Thun, 22 Vet. App. at 115.  

The Veteran's lumbar spine disability is evaluated by the General Rating Formula, which account for the Veteran's decreased mobility and any additional limitation of motion due to pain, as well as the neurologic symptoms associated with the lumbar spine disability.  He does not have symptoms associated with this disability that have been unaccounted for by the schedular rating assigned herein.  See 38 C.F.R. § 4.71a, General Rating Formula.

When comparing the Veteran's symptoms with the schedular criteria, the Board finds that the Veteran does not have symptomatology associated with his lumbar spine disability that have been unaccounted for by the schedular rating assigned herein.  See id.  Accordingly, a comparison of the Veteran's symptoms resulting from his service-connected disability with the pertinent schedular criteria does not show that his service-connected disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's lumbar spine disability.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

This issue has been reviewed with consideration of whether further staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's lumbar spine disability, the evidence is against the assignment of ratings in excess of those currently assigned for the Veteran's lumbar spine disability during the period on appeal.  As such, further staged ratings are not for application.  See Hart, 21 Vet. App. at 505.


ORDER

Entitlement to a disability of 20 percent for DDD of the lumbar spine, prior to July 6, 2012, is granted.

Entitlement to a disability rating in excess of 20 percent for DDD of the lumbar spine, on and after July 6, 2012, is denied.


REMAND

Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claims herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The record reflects that the Veteran has consistently reported that his low back pain radiated to the hip and down the legs and that he also experienced decreased sensation in the bilateral lower extremities.  In an April 2011 private treatment report from Goldsboro Orthopaedic Associates, the Veteran complained of back pain that radiated down into his left buttock.  At a July 2013 VA treatment, he reported tingling in the toes of both feet and pain traveling down bilateral legs.
Again, the Veteran testified at his August 2013 Board hearing that he experienced pain and tingling radiating down the legs to his toes, which caused difficulty getting up and down.

However, the medical evidence of record is ambiguous as to whether the Veteran has a valid diagnosis of radiculopathy of the bilateral lower extremities associated with the service-connected DDD of the lumbar spine.  To that effect, a July 2009 private functional capacity evaluation report from Goldsboro Orthopaedic Associates noted decreased sensation with light touch to the left upper extremity as compared to the right side.  In this regard, another April 2011 private treatment report from the same facility noted an impression of L5-S1 degenerative disk disease with some left lumbar radiculopathy.  Further, a May 2011 VA physical medicine and rehab consultation report stated that the Veteran was evaluated for a diagnosis of lumbar radiculopathy L-5 and complained back pain during sitting for prolonged periods of time; however, no sensory deficit was noted.

In contrast, the April 2010 VA examiner stated that on examination of the muscles of the spine, motor, sensory and reflex functions were normal.  Additionally, a March 2012 VA primary care note stated that the Veteran complained of pain in the low back radiating to lower extremities, but not on the distribution of sciatica.  Finally, the July 2012 VA examination report stated that the Veteran had normal neurological examination although the reflexes were not felt to be clinically significant due to variability and incomplete relaxation.

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Under the circumstances of this case, the Board finds that the Veteran must be afforded a VA neurologic examination to determine the existence and severity of any neurologic manifestations of the Veteran's service-connected DDD of the lumbar spine.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The Board also finds that this issue is intertwined with the issue of TDIU.  As the case is remanded for further development on the issue of assignment of a separate rating for any neurologic manifestations of service-connected DDD of the lumbar spine, this issue must be adjudicated by the RO prior to the adjudication of entitlement to TDIU benefits.  See Harris, 1Vet. App. at 183.  .  See 38 C.F.R. § 19.31 (2013); Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records for the Veteran, dated from August 2013 to the present, from the VA Medical Center in Fayetteville, North Carolina, and all associated clinics.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for an appropriate VA examination to ascertain the current existence and severity of any neurologic manifestations of the Veteran's DDD of the lumbar spine.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  

Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.
The examiner must specifically state whether it is at least as likely as not (50 percent probability or more) that any neurologic manifestations found are caused by, or aggravated by, the Veteran's service-connected lumbar spine disability.  The examiner must also specifically state whether any neurologic manifestations found result in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.

3.  After completing the above development, and any other development deemed necessary, readjudicate the issue of whether a separate disability rating is warranted for any neurologic manifestations of the Veteran's DDD of the lumbar spine, taking into consideration any newly acquired evidence.  Thereafter, schedule the Veteran for an examination by a vocational specialist to determine whether his service-connected disabilities result in unemployability.  Based on a review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities.  In this regard, the examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.

The opinion must be based on the review of the claims file, and a complete rationale must be provided for any opinions expressed.

4.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

5.  After completing the above, readjudicate the remaining issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


